DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2021 has been entered.
This Office Action is in response to applicant’s amendment filed on March 24, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claim 15 and has canceled claims 16-33.  
Claim 15 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Tatsuno et al (PN. 4,759,628) in view the US patent application publication by Masood (US 2010/0080253 A1).
Claim 15 has been amended to necessitate the new grounds of rejections.  
Tatsuno et al teaches a holographic observation method that is comprised of a step of emitting a light beam generated by driving a laser diode light source serves as the semiconductor light source with an electric current having an alternating-current component (please see Figures 3, 9(a) and 9(b)) imposed on the semiconductor laser light source and casting the light beam emitted from the semiconductor laser light source to an observation object (10), the step of forming a hologram, on a photodetector (6, CCD), by causing a light beam transmitted through the observation object to interfere with a reference light beam and the step of obtaining information on the observation object by performing image processing on the hologram via the photodetector (6, CCD, please see columns 4-7).  
With regard to the phrase “a drive current comprising a direct current superimposed with an alternating-current component to the semiconductor laser light source”, Tatsuno et al, shown in Figures 9(a) and 9(b), further teaches that the semiconductor laser light source is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 
Claim 15 has been amended to include the phrase “lowering coherency of the light beam by returning a portion of the light beam emitted from the semiconductor laser light source back to the semiconductor laser light source … where a reflecting member having a reflecting surface for returning the portion of the light beam is arranged to be on an optical axis of the light beam emitted from the semiconductor laser source and in an orientation that allows a normal line of the reflecting surface to be inconsistent with the optical axis”.  
This reference does not teach such explicitly.  Masood in the same field of endeavor teaches a method for driving semiconductor laser source wherein an optical feedback device (221, Figure 2 or 721, Figure 7) that is arranged on an optical axis of the light beam emitted from the semiconductor laser source (201, or 761-763) to return a portion of the light beam emitted from the laser light source back to the semiconductor laser light source to create coherence collapse or lowering coherency of the semiconductor laser light source in order to reduce the speckle noise, (please see paragraphs [0031], [0032] and [0049]).  The optical feedback device comprising a reflecting surface (771) that has a normal line of the reflecting surface to be inconsistent with the optical axis. It would then have been obvious to one skilled in the art to apply the teachings of the Masood to modify the holographic observation method of Tatsuno to include an optical feedback device to reduce the coherency of the semiconductor laser light source for the benefit of reducing unwanted speckle noise.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over patent issued to Tatsuno et al (PN. 4,759,628) in view the US patent issued to Kappeler (PN. 5,946,333) and US patent issued to Fujita et al (PN. 4,677,630). 
Claim 15 has been amended to necessitate the new grounds of rejections.  
Tatsuno et al teaches a holographic observation method that is comprised of a step of emitting a light beam generated by driving a laser diode light source serves as the semiconductor light source with an electric current having an alternating-current component (please see Figures 3, 9(a) and 9(b)) imposed on the semiconductor laser light source and casting the light beam emitted from the semiconductor laser light source to an observation object (10), the step of forming a hologram, on a photodetector (6, CCD), by causing a light beam transmitted through the observation object to interfere with a reference light beam and the step of obtaining information on the observation object by performing image processing on the hologram via the photodetector (6, CCD, please see columns 4-7).  
With regard to the phrase “a drive current comprising a direct current superimposed with an alternating-current component to the semiconductor laser light source”, Tatsuno et al, shown in Figures 9(a) and 9(b), further teaches that the semiconductor laser light source is driven by a drive current that includes a bias current i0 that is a D.C. current superimposed with an alternating current (A.C.) with current amplitude varies periodically in time, (please see Figure 9(b)).  This means the semiconductor laser light source is driven by a drive current comprising a direct current superimpose with an alternating current component.  
Claim 15 has been amended to include the phrase “lowering coherency of the light beam by returning a portion of the light beam emitted from the semiconductor laser light source back to the semiconductor laser light source … where a reflecting member having a reflecting 
This reference does not teach such explicitly.   Kappeler in the same field of endeavor teaches a method for operating a semiconductor laser light source wherein an external mirror may be provided, to form an external cavity, wherein the external mirror is to reflect light beam generated by the semiconductor laser light source at least partially back into the semiconductor laser light source to create coherence collapse or to reduce coherency of the semiconductor light source to suppress speckle noise, (please see column 8, line 37 to column 9, line 4).  This reference does not teach explicitly that the external mirror in the external cavity has a normal line that is inconsistent with the optical axis.  Fujita et al in the same field of endeavor teaches an external cavity for a semiconductor laser that is comprised of an external reflector, (112, Figure 17 or 113, Figure 18) wherein the external reflector has normal line that is inconsistent with the optical axis.  It would then have been obvious to one skilled in the art to apply the teachings of Kappeler and Fujita et al to modify the holographic observation method to operate the semiconductor light source with an external cavity including a reflector for the benefit of reducing the coherence of the semiconductor laser light source for the benefit of reducing unwanted speckle noise.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872